NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 21-30101
                                                     21-30102
                Plaintiff-Appellee,
                                                D.C. Nos. 3:12-cr-00035-TMB-1
 v.                                                       3:12-cr-00056-TMB-7

DERNEVAL RODNELL DIMMER, AKA
Pedro Dimmer, AKA Jabba, AKA Big Cuz,           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      In these consolidated appeals, Derneval Rodnell Dimmer appeals pro se

from the district court’s order denying his motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291.

Reviewing for abuse of discretion, see United States v. Aruda, 993 F.3d 797, 799


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2021), we affirm.

      Dimmer contends that remand is required because the district court

erroneously treated U.S.S.G. § 1B1.13 as the applicable policy statement in

violation of this court’s decision in Aruda. We disagree. Although the district

court cited § 1B1.13 in its discussion of the applicable legal framework, the record

does not support Dimmer’s claim that the district court limited its analysis of what

could constitute an extraordinary and compelling reason to those factors listed in

the Guideline. Instead, the record shows that the court considered the merits of

each of Dimmer’s reasons for compassionate release. Contrary to Dimmer’s

assertion, the district court did not abuse its discretion in concluding that none

constituted an extraordinary and compelling reason for relief. See United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its discretion

only if its decision is illogical, implausible, or without support in the record).

      Dimmer’s remaining arguments are also unavailing. Having determined that

Dimmer had failed to establish extraordinary and compelling reasons for release,

the district court was not required to consider the 18 U.S.C. § 3553(a) factors,

including Dimmer’s arguments concerning his proposed release plan and

rehabilitative efforts. See United States v. Keller, 2 F.4th 1278, 1284 (9th Cir.

2021). Moreover, the district court properly considered the filings by the

government and the probation office related to Dimmer’s motion, including his



                                           2                            21-30101 & 21-30102
medical records, and did not err by failing to consider the medical records that

Dimmer submitted after his motion was denied.

      Dimmer’s motion for sanctions is denied. Dimmer’s motion for bond

pending appeal, and to compel the government to provide him a copy of its

answering brief, are denied as moot.

      AFFIRMED.




                                          3                          21-30101 & 21-30102